Citation Nr: 1536181	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  10-35 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from administrative decisions in November 2008 and February 2010 of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran originally claimed entitlement to service connection for a back disability in January 1983.  This claim was denied in August 1983.  The Veteran successfully reopened his claim in June 2008.  An April 2014 Board decision remanded the claim.  The directives of the remand were fulfilled and the claim is properly returned to the Board.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is associated with the claim file.  In April 2015, the Veteran requested a videoconference hearing in Clarksburg, West Virginia, instead of his scheduled videoconference hearing in Huntington, West Virginia.  The Veteran was already afforded a hearing on this issue.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records are located in Virtual VA.  



FINDINGS OF FACT

1.  There is no evidence of a baseline level of disability for the Veteran's scoliosis before or during service.  

2.  The Veteran's current back disability is not related to his service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations and opinion in February 1983, May 2010, June 2010, and August 2014.  There is no additional evidence that need be obtained.  


Merits of the Claim

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection potentially includes degenerative disc disease, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as degenerative disc disease are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.  

For wartime service or peacetime service after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.  

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  Id.  

Due regard will be given the places, types, and circumstances of service and particular consideration will be accorded combat duty and other hardships of service.  The development of symptomatic manifestations of a preexisting disease or injury during or proximately following action with the enemy or following a status as a prisoner of war will establish aggravation of a disability.  Id.  

The Veteran's March 1977 enlistment examination did not list any back disability.  In August 1977, the Veteran complained of lower lumbar back pain when carrying things and straining muscles when lifting.  In November 1980, scoliosis was noted, but no further details were given.  In the same month, the Veteran fell into a hole injuring his knee and nose.  Treatment for this fall noted complaints of pain in nose and knee, but no other.  X-rays did not show any back injury.  A record from January 1980 shows the Veteran declined a separation examination.  No such examination is part of the record.  

In February 1983, the Veteran was afforded a VA examination for his back. There, he complained of a low back ache. The examiner stated that the Veteran's back presented with spine scoliosis of the mid-thoracic level down to the mid-lumbar area with the convexity left to right.  The examiner opined that this appeared to be a congenital deformity.  The examiner also noted a bulge of the left paraspinous muscle at the level of the mid-lumbar vertebra 3" by 5" in length which was non-tender and non-suggestive of lipoma, etc.  There was no pain or tenderness on percussion or digital pressure.  This too appeared to have been a deformity from childhood or birth. There was no tenderness, no muscle spasm, and no suggestion of any abnormality other than the above stated.  The examiner diagnosed back scoliosis, thoracic to mid-lumbar level with convexity to the left of mid line. The examiner noted that it was asymptomatic and that it was a congenital deformity.  X-ray imaging the same month showed scoliotic deformity of the lumbar spine with concavity towards the right side. There was marked deformity of the body of the third lumbar vertebra. 

A November 1996 Social Security Administration decision shows the Veteran's primary diagnosis was scoliosis, and his secondary diagnosis was chronic low back pain.  Treatment records from worker's compensation claims leading up to this decision showed suspected congenital scoliosis in September 1994.  A May 1995 record also showed the Veteran claimed his back problems began in March 1994 when he picked up a spool of wire weighing 70 or 80 pounds.  Treatment records showed this resulted in acute right low back pain.  The clinician stated that the scoliosis may have been congenital, but it was unclear what effect it had on the back injury. The clinician clarified, stating that scoliosis was not caused by the work injury, but may have been aggravated by it.  

The Veteran was afforded a VA examination in May 2010.  There, the examiner diagnosed lumbar rotary levoscoliosis with degenerative disc disease, spinal stenosis, and right lower extremity radiculopathy. The examiner stated these disabilities were less likely than not caused by or a result of service, including the back treatment in 1977.  The examiner's rationale was that the Veteran was seen once for back pain in 1977 and diagnosed with a muscle strain.  He was not seen again for back pain while he was in the military.  There is no evidence in the service medical records of a chronic back condition.  The Veteran was noted to have scoliosis on his VA examination in 1983.  This was not noted in the service medical records and therefore there is no evidence in the file to link the scoliosis to the back pain treatment in 1977.  The Veteran contended that the fall in 1980 contributed to his current back condition, but that had been deemed due to willful misconduct and there is no mention of a back problem in treatment.  The Veteran was afforded an addendum opinion in June 2010.  The examiner he stated he could not offer an opinion without resorting to mere speculation regarding whether the Veteran had scoliosis on entrance to service.  Similarly, he stated he could not opine as to the etiology of the lower rib cage deformity without resorting to mere speculation.  Given that, he concluded he could not say if the scoliosis pre-existed military service.  Likewise, he could not say the scoliosis was aggravated by military service without resorting to mere speculation.  The VA examination in 1983 noted the scoliosis is asymptomatic.  The examiner stated there was no evidence of problems with his back until 2001, several years after military service.  Records note several worker's compensation evaluations and claims related to his lower back.  While scoliosis might have been noted in 1980 and 1983 it was asymptomatic.  The Veteran developed symptoms as a result of work-related back injuries.  Therefore, the examiner concluded that the current back condition is most likely caused by or a result of repetitive back strain and injuries after leaving the military.  

After the Board's April 2014 remand, the Veteran was afforded a VA examination in August 2014.   The examiner stated that she could not render an opinion regarding whether scoliosis was congenital without resorting to mere speculation.  She explained that the November 1980 note of scoliosis was the first one of record. While it had to have begun prior to the x-rays in 1980, and scoliosis is often congenital, there is no way to say when it began with certainty.  She also explained that if the scoliosis was congenital, it would be considered a disease based on the given definition.  Similarly, she was unable to say if the Veteran had symptoms or pathological changes prior to service as there is no evidence before service. Therefore, she could not resolve the question of aggravation during service without resorting to mere speculation.  Presuming the disorder did not pre-exist service, it is less likely than not that it had onset during or was caused by the Veteran's service, including but not limited to back pain reported in December 1977 and the November 1980 accident. Veteran had only one mention of back strain during his service period.  This was noted as a strain and not a chronic condition.  There is no evidence in the November 1980 accident that Veteran had back pain.  It has been further noted on prior exams, that this accident was deemed due to willful misconduct.  According to the Veteran's Benefit Administration, the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  The medical evidence does not support that. Also upon review of the records, the Veteran's scoliosis on a previous examination was noted to by asymptomatic.  Records indicate that the Veteran's back pain began following several worker's compensation evaluations and claims related to his back which were several years after service.  

The Veterans Benefits Administration rendered administrative decisions in November 2008 and February 2010 stated that the Veteran's injuries from his November 1980 fall into a hole were willful misconduct and therefore not incurred in the line of duty.  The rationale was that the record showed the Veteran had likely been drinking alcohol and that deliberate drinking to enjoy its intoxicating effects resulted in the fall.  There was no Line of Duty determination on record. 

The Veteran provided lay statements and testimony at his November 2012 hearing.  He described his belief that he injured his back in service due to his fall and due to carrying poles.  He also noted the mention of scoliosis in service.  He stated he had been on Social Security Disability as a result of a worker's compensation claim since 1993, and that he had back problems since then.  He also stated that he visited the VA for back problems in 1983.  

The Veteran is noted to have back pain and scoliosis in service, but there is no record of continuity within service or since service.  There is no evidence that predates service and the Veteran's enlistment examination does not show any back disability.  As noted above, the Veteran declined a separation examination.  Therefore, there is no evidence that might show any aggravation of a disability in service, even allowing that the Veteran's scoliosis pre-existed service.  The February 1983 examination was more than one year after separation.  There, the examiner diagnosed congenital scoliosis, but noted that it was asymptomatic.  The next note of back injury or treatment is not until the Veteran's worker's compensation claim from his lifting injury in March 1994.  The VA examination in May 2010 incorrectly stated there was no evidence of scoliosis in service.  This was corrected by the April 2014 VA examination, where the examiner acknowledged the in-service notes but stated that she could not render an opinion regarding whether scoliosis was congenital without resorting to mere speculation.  She explained that while it had to have begun prior to the x-rays in 1980, and scoliosis is often congenital, there was no way to say when it began with certainty.  For the same reason, she was unable to render an opinion regarding aggravation.  Presuming the disorder did not pre-exist service, she opined it was less likely than not that it had onset during or was caused by the Veteran's service because the Veteran had only one mention of back strain during his service period.  This was noted as a strain and not a chronic condition.  Regarding the November 1980 accident, there is no evidence that Veteran had back pain.  Therefore, even if it had not been willful misconduct, this evidence would not have been probative.  The examiner concluded that the medical evidence was not evenly divided and therefore she could not reach the conclusion that the Veteran's back disabilities were at least as likely as not related to service.  Also upon review of the records, she noted the Veteran's scoliosis on a previous examination was noted to by asymptomatic and records indicate that his back pain only began during his several workers' compensation evaluations and claims which were several years after service.  There is no evidence of aggravation or any chronic disability in service.  The examiners either declined to render an opinion based on a lack of evidence or declined to relate the Veteran's current disabilities to service.  Therefore, the preponderance of the medical evidence is against the claim.  

The Veteran noted his back pain had been constant since service, but also stated that his back problems had started in 1993.  The Veteran is competent but not credible to describe his symptoms as they are something he has personally experienced but he has not consistently described them over the pendency of the claim.  His statements are also contradicted by the lack of evidence of treatment between his initial claim in 1983 and his worker's compensation claim in 1994.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Veteran's statements carry little probative weight and are outweighed by the medical evidence discussed above.  Therefore, the Board cannot grant entitlement to service connection.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a back disability is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


